Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation " the plasma cutting system ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1,2,5-9, 13-23,25-27,30,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borowy et al (US 2009/0212027).
Borowy discloses for claim 1 except where emphasized: 1. A lead connector 110 for connecting a plasma torch lead of a plasma arc torch to a power supply of a plasma cutting system(fig 3,6), the lead connector comprising: a base portion(fig 6A); a central conduit 140 disposed in the base portion, the central conduit configured to carry a gas and a torch current to the plasma arc torch(¶54); and a plurality of pins (¶56 operational 130A-B, signal pins 130 C-K selectively populated)disposed radially about a center of the central conduit(fig 6A), the plurality of pins located at a radius of between about 0.4 inches and about 0.65 inches from the center of the central conduit on a radial plane of the base portion, the plurality of pins including: one or more pilot carrying pins configured to carry a pilot current to the plasma arc torch(¶56), the one or more pilot carrying pins located from about 27 degrees to about 64 degrees about the center of the central conduit on the radial plane(fig 6A 130A about 30 deg and 130B about 60 deg); and a plurality of control signal pins radially disposed from about 120 degrees to about 170 degrees about the center of the central conduit on the radial plane(fig 6A 130C and 130D about 120 deg –170 deg), the plurality of control signal pins including (i) a power pin configured to provide power to a control board (¶¶15,45,61 hardware, integrated circuit, circuits for control means,interface 90 for power pin) of the plasma arc torch and (ii) at least one of a start pin configured to generate a start signal for operating the torch (¶¶57,44,45 for a start pin) or a consumable sensing pin configured to generate a detection signal for sensing installation of a consumable in the torch(¶56 operational signal,current or an actual signal measurement or transmission); wherein an angular spacing between each of the pilot carrying pins and a closest of the control signal pins is about 66 degrees or greater such that a current creepage is reduced between the pilot carrying pins and the closest of the control signal pins(¶56 predetermined, clearance distance away, empty pin locations).
The claims are interpreted regarding direction of angle ranges as described in ¶34 of the specification defining how angles are to be measured in the context of the invention.
The claim differs in that the plurality of pins located at a radius of between about 0.4 inches and about 0.65 inches from the center of the central conduit on a radial plane of the base portion and that wherein an angular spacing between each of the pilot carrying pins and a closest of the control signal pins is about 66 degrees or greater.
However, Borowy teaches in ¶56 that pins can be placed at a predetermined creepage and clearance distance away from the conduit 140 and teaches empty pins 150A, B locations can be used to create sufficient creepage and/or clearance. The radial radius and angular spacing are design choices based upon this. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Borowy radial radius and angular spacing because Applicant has not disclosed that radial radius and angular spacing provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well by selection of radial radius and angular spacing as recited because creepage and clearance distance can improve performance and safety by pin location.

	
2. The lead connector of claim 1, wherein a line of sight spacing between a pilot-carry pin and the closest of the control signal pins is about 0.6 inches.(¶56) See the rejection of claim 1. Spacing is a design choice.

5. The lead connector of claim 1, wherein the closest control signal pin comprises the consumable sensing pin. (¶¶37,40,47,50,55,56,57 cap sense signal pin, look up table 95, controller 60, characteristic of torch assembly 25, identification module 5 used for sensing consumable characteristic for torch assembly) See the rejection of claim 1. Spacing is a design choice.

6. The lead connector of claim 1, wherein each of the pilot carrying pins maintains an arc length distance of about 0.05 inches from an adjacent pilot carrying pin.(¶37 specific lead length) See the rejection of claim 1. Spacing is a design choice.

7. The lead connector of claim 6, wherein each of the control signal pins maintains an arc length distance of about 0.03 inches from an adjacent control signal pin. (¶¶37,56) See the rejection of claim 1. Spacing and arc length distance are a design choice.

8. The lead connector of claim 1, wherein an arc length between a pair of the pilot carrying pins is greater than an arc length between a pair of the control signal pins. See the rejection of claims 1, 29. (¶56,fig 6A) Spacing/arc length are a design choice.

9. The lead connector of claim 1, wherein the plasma cutting system comprises an air-cooled plasma cutting system. See the rejection of claim 1. Identifying device 15 is a design choice.(¶37 identify device and manufacturer)

13. The lead connector of claim 1, wherein the plurality of pins further includes a plurality of data communication pins disposed radially from about 180 degrees to about 214 degrees about the opening of the central conduit on the radial plane, the plurality of data communication pins configured to communicate data between the plasma arc torch and the power supply(fig 6A,¶56).
Borowy teaches in ¶56 that pins can be placed at a predetermined creepage and clearance distance away from the conduit 140 and teaches empty pins 150A, B locations can be used to create sufficient creepage and/or clearance. The radial radius and angular spacing are design choices based upon this. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Borowy radial radius and angular spacing because Applicant has not disclosed that radial radius and angular spacing provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well by selection of radial radius and angular spacing as recited because creepage and clearance distance can improve performance and safety by pin location.
14. The lead connector of claim 1, wherein the plurality of pins further includes an identification pin disposed radially at about 230 degrees about the opening of the central conduit on the radial plane, the identification pin configured to signal whether the torch is a mechanized torch or a handheld torch.(¶37 mechanized versus handheld torch,identification module 5) See the rejection of claim 1.

15. The lead connector of claim 1, wherein the plurality of pins further includes a plurality of length identification pins disposed radially from about 240 to about 300 degrees about the opening of the central conduit on the radial plane, the plurality of length identification pins configured to signal to the power supply a length of the plasma torch lead. .(¶37 mechanized versus handheld torch,identification module 5,amperage level) See the rejection of claim 1.

16. The lead connector of claim 1, wherein the plurality of pins is located at a radius of about 0.55 inches from the center of the central conduit on the radial plane. See the rejection of claim 1.¶56

17. The lead connector of claim 1, wherein the start pin is located about 147 degrees about the center of the central conduit on the radial plane.(¶37 start,¶44 fail to start,¶57start safety circuit) See the rejection of claim 1. Location of pin is a design choice.¶56

18. The lead connector of claim 1, wherein the start pin is located between about 80 degrees and about 120 degrees from a closest of the pilot carrying pins. .(¶37 start,¶44 fail to start,¶57start safety circuit) See the rejection of claim 1. Location of pin is a design choice.¶56

19. The lead connector of claim 1, wherein the consumable sensing pin is located about 130 degrees about the center of the central conduit on the radial plane. (¶¶37,40,47,50,55,56,57 cap sense signal pin, look up table 95, controller 60, characteristic of torch assembly 25, identification module 5 used for sensing consumable characteristic for torch assembly) See the rejection of claim 1. Spacing/location are a design choice.

20. The lead connector of claim 1, wherein the one or more pilot carrying pins is located about 0 degrees to about 90 degrees about the center of the central conduit on the radial plane(fig 6A). See the rejection of claim 1. Pin location is a design choice.¶56

21. The lead connector of claim 1, wherein a smallest angular spacing between the pilot carrying pins and the one or more control signal pins is about 60 degrees. See the rejection of claim 1. Pin angular spacing is a design choice.¶56

22. The lead connector of claim 1, wherein a largest angular spacing between pilot carrying pins and the one or more control signal pins is about 140 degrees. See the rejection of claim 1. Pin angular spacing is a design choice. ¶56

23. A lead connector for connecting a plasma torch lead of a plasma arc torch to a power supply of a plasma cutting system, the lead connector comprising: a base portion; a central conduit disposed in the base portion, the central conduit configured to carry a gas and a torch current to the plasma arc torch; and a plurality of pins disposed radially about a center of the central conduit, the plurality of pins located at a radius of between about 0.4 inches and about 0.65 inches from the center of the central conduit on a radial plane of the base portion, the plurality of pins including: one or more pilot carrying pins radially disposed at the radius about the center of the central conduit on the radial plane, the one or more pilot carrying pins configured to carry a pilot current to the plasma arc torch; and a plurality of control signal pins radially disposed at the radius about the center of the central conduit on the radial plane, the plurality of control signal pins including a power pin configured to provide power to a control board of the plasma arc torch and a start pin for generating a start signal to operate the torch, wherein an angular spacing between a pilot carrying pin and a closest of the control signal pins is not more than about 103 degrees when measured with respect to the central conduit, while a creepage distance between the pilot carrying pin and the closest control signal pin is greater than or equal to about 12.6 mm. See the rejection of claim 1 and fig 6A.
The claim differs in that plurality of pins disposed radially about a center of the central conduit, the plurality of pins located at a radius of between about 0.4 inches and about 0.65 inches from the center of the central conduit on a radial plane of the base portion and while a creepage distance between the pilot carrying pin and the closest control signal pin is greater than or equal to about 12.6 mm. 
However, Borowy teaches in ¶56 that pins can be placed at a predetermined creepage and clearance distance away from the conduit 140 and teaches empty pins 150A, B locations can be used to create sufficient creepage and/or clearance.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Borowy radial radius and creepage distance because Applicant has                                                                                            not disclosed that radial radius and creepage distance provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well by selection of radial radius and creepage distance as recited because creepage and clearance distance can improve performance and safety by selection of pin location.

25. The lead connector of claim 23, wherein each of the one or more pilot carrying pins maintains an arc length distance of about 0.046 inches from an adjacent pilot carrying pin. See the rejections of claims 1,6,23.¶56 Spacing/location are a design choice.

26. The lead connector of claim 23, wherein each of the control signal pins maintains an arc length distance of about 0.03 inches from an adjacent control signal pin. See the rejections of claims 1,7,23.¶56 Spacing/location are a design choice.

27. The lead connector of claim 23, wherein the one or more pilot carrying pins are located from about 20 degrees to about 70 degrees about the center of the conduit on the radial plane and the control signal pins are located from about 120 degrees to about 170 degrees about the center of the conduit on the radial plane. (fig 6A and see rejection of claim 1,23.)

30. The connector of claim 29, wherein each of a first pin and a last pin of the second zone is spaced radially at least 0.3 inches in arc length from respective adjacent pins of the first zone. (¶37,56) See the rejections of claims 1,6-8,29. Spacing is a design choice.
34. The method of claim 32, further comprising disposing each of the pilot carrying pins and the remaining pins at a radius of between about 0.4 inches and about 0.65 inches from the center of the central conduit on the radial plane of the base portion. See the rejections of claims 1,32.
Claims 10,11,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borowy et al (US 2009/0212027)  in view of Carletti et al (US 2018/0233842).
10. The lead connector of claim 1, further comprising a key feature disposed at about 0 degrees about the center of the central conduit on the radial plane, the key feature configured to matingly engage a key feature of a corresponding connector of a plasma power supply.
11. The lead connector of claim 10, wherein the key feature comprises at least two axial steps of the base portion shaped to identify the corresponding connector of the power supply.
28. The lead connector of claim 27, further comprising a key feature disposed at about 0 degrees about the center of the central conduit on the radial plane, the key feature configured to matingly engage a key feature of a corresponding connector of a plasma power supply.
The claims differ in the recitation for key feature. 
Carletti teaches element 32 for a lock and current carrying as a key feature ¶¶124-125).
The advantage is safety.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Borowy by inserting key feature as recited and as taught by Carletti for safety.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borowy et al (US 2009/0212027)  in view of Conway et al (us 2003/0100208).
33. The method of claim 32, further comprising inserting one or more insulative blades between the pilot carrying pins and the remaining pins to reduce creepage of the pilot current from the pilot carrying pins to the remaining pins.
The claim differs in that an insulative blades are inserted as recited to reduce creepage of pilot current.
Conway teaches that in ¶67 (shroud 72) and fig 9.the advantage is improved performance and safety.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Borowy by inserting insulative blade as recited and as taught by Conway for improved performance and safety. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29,31-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borowy et al (US 2009/0212027).

29. A connector 110 for a plasma cutting system including a plasma power supply and a plasma arc torch fig 3, the connector comprising: a base portion (fig 6A); a central conduit 140disposed in the base portion, the central conduit configured to carry a gas and a torch current to the plasma arc torch of the plasma cutting system ¶54; a plurality of pins ¶56 operational, signal pins) disposed radially about the central conduit on a radial plane of the base portion fig 6A, the plurality of pins divided into a set of distinct circumferential zones (130A-B, 130 C-K) about the central conduit(fig 6A), the set of distinct circumferential zones including: a first zone (130A-B)located in a first quadrant on the radial plane of the base portion(fig 6A), the first zone including a plurality of pins comprising one or more pilot carrying pins configured to conduct a pilot current to the plasma arc torch (¶56); and a second zone (130C-K)located in a second through a fourth quadrant on the radial plane of the base portion(fig 6A), the second zone including a plurality of pins comprising a start pin 130D configured to generate a start signal for operating the torch(¶¶57,44,45), wherein a distance between a pair of the pins in the first zone is greater than a distance between a pair of the pins in the second zone(¶56, empty pin 150A inserted between 130A and 130B so distance between the pins in the first zone is greater than a distance between a pair of the pins in the second zone 130C and 130D). See the rejection of claim 1.

31. The connector of claim 29, further includes a means for insulating the pins in the second zone from the one or more pilot carrying pins in the first zone to decrease a current creepage from the pilot carrying pins to the pins in the second zone(fig 6A ¶56,59 selectively populated).

32. A method of manufacturing a connector for a plasma cutting system, the connector comprising a base portion and a central conduit 140 disposed in the base portion for carrying a gas and a torch current to a plasma arc torch of the plasma cutting system(¶54), the method comprising: disposing a plurality of pilot carrying pins (location 130A and 130B)radially at about 0 degrees to about 90 degrees about a center of the central conduit on a radial plane of the base portion(fig 6A), the pilot carrying pins configured to carry a pilot current to the plasma arc torch(¶56); disposing a plurality of remaining pins 130C-130K radially at about 90 degrees to about 360 degrees about the center of the central conduit on the radial plane of the base portion (fig 6A), the remaining pins including a start pin 130D configured to generate a start signal for operating the torch(¶5¶7,44,45); and radially spacing the pilot carrying pins and the remaining pins such that a distance between a pair of the pilot carrying pins is greater than a distance between a pair of the remaining pins(¶56 150A between 130A,B so distance greater than between 130C,D). See the rejection of claims 1,29.
Claims 3,4,24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3. The lead connector of claim 1, wherein the reduced current creepage is further achieved using at least one of a first insulative blade disposed at about 80 degrees or a second insulative blade disposed at about 95 degrees about the center of the central conduit on the radial plane.
4. The lead connector of claim 3, wherein the first or second insulative blade is located radially between a pilot carrying pin and a control signal pin.
24. The lead connector of claim 23, further comprising one or more insulative blades radially disposed between the one or more pilot carrying pins and the control signal pins about the center of the central conduit on the radial plane.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raymond et al (US 2004/0089639) teaches in paragraphs 5,29,34,55,61,65 a connection for a variety of welding torches having a plurality of signal pins:

19. [0065] As shown in FIGS. 11 and 12, yet another embodiment of the present invention is shown, wherein a lead insert 230 is employed to provide for installation and removal of a signal port 232. Signals include, by way of example, start/stop signals sent to the power supply, on/off signals sent to solenoids (not shown) located at the distal end of the torch lead, and auxiliary gas or water flow to the torch, among others. As shown, an exemplary electrical connector 231 is spliced into the lead insert 230 through the signal port 232; however, other types of connectors or controls may also be employed while remaining within the scope of the present invention.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. The amended recitations are taught by Borowy as cited in the rejections. Borowy teaches both control means, that is , control board and start pin including a power pin configured to provide power to a control board of the plasma arc torch. At least ¶¶55,56 teach a variety of locations and arrangements and functions relative to creep and distancing or spacing. Operational and current and actual signal measurement or transmission are taught as signal pins which implicitly encompasses consumable detection for safety and safety circuit ¶¶4,5,57.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761